Citation Nr: 1118164	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for right thigh fracture with intramedullary rod and mild degenerative joint disease of the hip and knee, rated 10 percent disabling, prior to October 18, 2007; 20 percent disabling, from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008; and 30 percent disabling, from January 10, 2008.

2.  Entitlement to a disability rating  greater than 10 percent for a right iliac crest bone graft residual scar.

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  

In pertinent part, the September 2003 rating decision granted a 10 percent disability rating for the right hip and knee disorder, effective May 7, 2003, and denied an increased disability rating for the right iliac crest bone graft residual scar.  The Veteran submitted a timely notice of disagreement with respect to this determination and perfected appellate review, with a February 2005 Appeal to Board of Veterans' Appeals (VA Form 9).  

Prior to evaluating the merit of his claims, the Board remanded the matters for further development and a February 2008 rating consequently granted an increased 20 percent disability rating for the right hip and knee disorder, effective October 18, 2007, and an increased 10 percent disability rating for the right iliac crest bone graft residual scar, effective May 7, 2003.  When the matters were returned for appellate review, the Board, in September 2008, denied an increased disability rating for the right hip and knee disorder and a right iliac crest bone graft residual scar.  

Subsequently, the Veteran filed a timely appeal of this Board decision, and in an August 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision addressing the Veteran's respective increased rating claims and remanded the matters for compliance with the terms of the Court decision.

During the pendency of the Veteran's claim, an October 2008 rating decision granted an increased 30 percent disability rating for the right hip and knee disorder, effective January 10, 2008, and a June 2010 rating decision granted a temporary total disability rating based on treatment necessitating convalescence, from November 9, 2007, to January 10, 2008.  

In December 2006, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In March 2011, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing; however, in a March 2011 statement, he waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2010).  Accordingly, the Board may properly evaluate the Veteran's claims.  

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, raised in his October 2008 application seeking entitlement to this benefit, and included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks an increased disability rating for the right hip and knee disorder, and the Court's August 2010 Memorandum Decision held that the September 2008 Board decision incorrectly applied 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010), by considering the condition as a single disability.  See Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Essentially, the Court held that the Board should assign separate disability ratings for the Veteran's respective right hip and right knee disorders.  To fully comply with the Court's decision, the Board must undertake additional development related to the matters.

The record shows that the Veteran receives regular VA and private treatment for his right hip, right knee and right iliac crest bone graft residual scar disabilities.  However, aside from an August 2008 VA treatment record submitted by the Veteran, pertinent VA records of his care since June 2007 have not been associated with the claims file.  The record also reflects the Veteran's regular private treatment for the aforementioned conditions, but only records dated prior to November 2007 are of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand these claims.

Additionally, in light of the likely outstanding records, the Board finds that after associating his VA and private treatment records with the claims folder, the Veteran must be afforded contemporaneous VA examinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Finally, as the Board is remanding the respective increased disability rating claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all sources of private treatment, hospitalization and evaluation, he has received for right hip, right knee and right iliac crest bone graft residual scar conditions since November 2007, to include private physicians C. Murphy, M.D.; W. Huhn, M.D., R. Koppel, M.D., S. Martin, M.D., and M. Mathai, M.D., and the private East Jefferson Hospital, Kenner Regional Medical Center, and Orthopedic Center for Sports Medicine and Reconstructive Surgery.  The RO/AMC shall then undertake appropriate efforts to obtain any identified records.  

2.  The RO/AMC must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's right hip, right knee and right iliac crest bone graft residual scar conditions, dated since June 2007.  Any negative response must be in writing, and associated with the claims file.

3.  After the aforementioned development has been completed, the RO/AMC shall afforded the Veteran an appropriate VA examination, to determine the current nature and severity of his right hip and right knee disabilities.  The claims file must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner must perform an appropriate range of motion examinations on the Veteran's right hip and right knee, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any right knee instability, subluxation or locking.  The examiner should further note the presence, or absence, of semilunar cartilage (i) dislocation, with frequent episodes of "locking," pain and effusion to the joint and (ii) removal of symptomatic cartilage.  

The examiner is also asked to comment on the effect of the claimed increase in severity of the Veteran's disabilities and its impact, if any, on his employment and activities of daily life.  The examiner should also opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected conditions, alone or together, render him unable to secure or follow a substantially gainful occupation.

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.  A complete rationale for all conclusions reached should be provided.

3.  The RO/AMC shall afforded the Veteran an  appropriate VA examination to determine the current nature and severity of his right iliac crest bone graft residual scar disability.  The claims file must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.

The examiner shall describe the manifestations of the Veteran's right iliac crest bone graft residual scar, to include a measurement of the length and width of the scar, the area of the scar in square inches, whether the scar is poorly nourished, with repeated ulceration; unstable; and tender or painful on examination, and whether or not the scar causes limitation of motion of any body part.

The examiner is also asked to comment on the effect of the claimed increase in severity of the Veteran's disability and its impact, if any, on his employment and activities of daily life.  The examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected conditions, alone or together, render him unable to secure or follow a substantially gainful occupation.
 
In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.  A complete rationale for all conclusions reached should be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims, to include the assignment of separate ratings for the right hip and right knee disabilities, as well as the TDIU claim.  If the benefits sought on appeal remain denied, he and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This remand is to obtain additional information and comply with due process considerations.  No inference should be made as to the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

